Citation Nr: 0600856	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
to include chronic obstructive pulmonary disease (COPD) and 
asbestosis.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to asbestos exposure.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to steroid use.

4.  Entitlement to service connection for a pancreas 
condition, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to October 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The issues have been properly characterized as they 
appear on the cover page of the instant decision.

The veteran participated in an informal hearing conference in 
July 2004.  A summary of the discussion has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur COPD or asbestosis, if any, due 
to any incident of active military service

3.  The veteran did not incur sleep apnea due to any incident 
of active military service

4.  The veteran did not incur diabetes mellitus due to any 
incident of active military service or steroids used to treat 
COPD.

5.  A pancreas condition, if any, is not due to any incident 
of active military service


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for a lung condition, to include COPD or asbestosis, are not 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for the establishment of service connection 
for sleep apnea, to include as due to asbestos exposure, are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

4.  The criteria for the establishment of service connection 
for diabetes mellitus, to include as due to steroid use, are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

5.  The criteria for the establishment of service connection 
for a pancreas condition, to include as due to asbestos 
exposure, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2002, prior to the initial 
decision on the claims in August 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the December 2002 
letter as to what kinds of evidence was needed to 
substantiate the claims for service connection.  The veteran 
was informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The veteran was also 
requested to provide information regarding the disabilities 
he was claiming were due to asbestos exposure, to include his 
military occupational specialty, dates of exposure, type of 
duties, and nature of exposure.  The veteran was further 
asked to provide the jobs he held after service and if he 
ever smoked.  The August 2003 rating decision, the January 
2004 statement of the case (SOC), and the July 2005 
supplemental statement of case (SSOC) in conjunction with the 
December 2002 letter, sufficiently notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims; the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  As 
noted above, because each of the four content requirements of 
a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error. 

Service medical and personnel records, Social Security 
Administration records, reports of VA examination, and 
private medical records have been obtained in support of the 
claims on appeal.  The veteran participated in an informal 
conference in July 2004.  The summary of the discussion is 
contained in the claims folder.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Further, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

Analysis

I. COPD

The veteran contends that he is entitled to service 
connection for a lung condition, to include COPD and 
asbestosis.  Specifically, he asserts that his COPD is the 
result of steam burns sustained in service and asbestosis is 
related to asbestos exposure while serving aboard the USS 
Proteus.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the Board first finds that there is no 
current diagnosis of asbestosis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Reports from JH, M.S.N, indicate the veteran had pleural 
thickening suggestive of asbestosis.  Chest x-rays taken 
between 2000 and 2003 did show some pleural thickening.  
However, no acute infiltrates were identified.  Further, 
while Dr. DJT stated in an October 2002 report that the 
veteran had service related asbestosis, 
x-rays taken in April 2003 and December 2003 found no active 
lung disease.  X-rays taken by the VA in June 2003 showed no 
radicular changes associated with asbestos exposure. Finally, 
upon VA examination in September 2004, the examiner found no 
evidence of asbestosis.

With regard to the veteran's COPD claim, his service medical 
records do indicate in March 1962, the veteran was burned 
from steam escaping from a boiler.  He sustained first and 
second degree burns on his face, neck, left arm, and right 
hand, and third degree burns on his left arm.  The burns 
amounted to 15 percent of the veteran's total body.  Chest x-
rays were negative and there was no indication the veteran 
experienced inhalation burns.  He was treated for two weeks 
and then returned to active duty.  The service medical 
records were wholly devoid of complaints, treatment, or 
diagnoses of a lung condition.  The September 1963 separation 
examination was similarly negative.  

There are conflicting opinions of record regarding the 
etiology of the COPD.  In August 2002, JH, M.S.N., indicated 
the veteran suffered a thermal injury from a boiler 
explosion, which caused significant problems in the past with 
the veteran's airways.  An October 2002 statement from Dr. 
DJT indicates that COPD was a service related condition.  No 
basis for the opinion was provided.  In a separate July 2004 
statement, Dr. DJT stated the veteran had pulmonary problems 
beginning when he was in the Navy.  He indicated the veteran 
had smoke inhalation in the Navy, which contributed to the 
veteran's current disability.  

To the contrary, the June 2003 VA examiner concluded that 
COPD was less likely than not related to steam burns, as 
steam inhalation does not cause COPD.  Moreover, the 
September 2004 VA examiner opined that COPD was most 
consistent with lung disease from smoking and further, that 
there was no evidence of any thermal injury to the veteran's 
lungs in service.  The veteran had a long history of smoking 
two packs of cigarettes per day from ages 17 to 55.

First, the Board is not required to accept JH, M.S.N. and Dr. 
DJT's opinions as they are based upon the appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Medical history recorded by the 
appellant of the examiner, is not competent medical evidence 
of a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 494, 
494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The service medical records do not indicate the veteran 
sustained any injury to his airways or suffered from smoke 
inhalation while he was in service.  They only indicate he 
sustained first and second degree burns on his face, neck, 
left arm, and right hand, and third degree burns on his left 
arm. 

Second, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of the June 2003 and September 2004 VA examinations.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).  In looking at the findings of these 
examinations, the Board notes that the examiners took a 
complete history from the veteran to include his in-service 
steam burns.  The examiners, in reaching a diagnosis, 
considered the veteran's current complaints, as well as the 
objective results from the physical examination, x-rays and a 
review of the veteran's claims folder, to include the 
veteran's service medical records.  The examiners further 
indicated that they considered the opinions of JH, M.S.N., 
and Dr. DJT.   Thus, the Board notes that the VA examiners 
made a diagnosis and reached the conclusion that the 
veteran's current COPD was not due to the steam burns based 
on a complete and thorough review of the medical evidence of 
record and objective findings.

In contrast, the Board finds that the statements of JH, 
M.S.N., and Dr. DJT are equivocal at best.  The Board finds 
that the conclusions do not appear to be supported by 
objective medical evidence.  The Board bases its conclusion 
on the lack of review of the claims folder, specifically the 
service medical records, by both providers.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  Thus, based on the 
aforementioned, the Board has afforded more weight to the 
opinions of the VA examiners who performed the June 2003 and 
September 2004 VA examinations, and finds that the clinical 
evidence of record does not support a finding of service 
connection for COPD.

In conclusion, the Board finds that the veteran has not 
established that he is entitled to service connection for 
asbestosis or COPD, and his appeal must be denied.  See 38 
C.F.R. § 3.303.  In reaching the foregoing decision, the 
Board has been cognizant of the "benefit of the doubt 
rule."  However, as the evidence is not in relative 
equipoise, the rule is inapplicable in this case.  See 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
II. Sleep Apnea

The veteran contends that he is entitled to service 
connection for sleep apnea.  Specifically, he asserts that 
his obstructive sleep apnea is related to asbestos exposure 
while serving aboard the USS Proteus.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, service personnel records indicate the 
veteran served aboard the USS Proteus from November 1960 to 
October 1963.  Attempts to obtain records of the veteran's 
asbestos exposure in service from the National Personnel 
Records Center (NPRC) resulted in a negative response.  See 
Request for Information dated December 2002.  

Post-service the veteran has been diagnosed with severe 
obstructive sleep apnea.  There are conflicting opinions of 
record with regard to the etiology of sleep apnea.  A 
February 2004 statement from Dr. JURA indicated the veteran 
had sleep apnea secondary to asbestosis.  However, a 
September 2004 VA examiner opined the veteran had obstructive 
sleep apnea as a result of obesity/body habitus.  The 
examiner further noted chest x-rays did not show any evidence 
of asbestos exposure.

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the 
September 2004 VA examination.  See Hayes, 
5 Vet. App. at 69-70; see also Guerieri, 4 Vet. App. at 470-
471.  The Board in looking at the findings of the September 
2004 VA examination notes that the examiner took a complete 
history from the veteran to include his reported in-service 
asbestosis exposure.  The examiner, in reaching a diagnosis, 
considered the veteran's current complaints, as well as the 
objective results from the physical examination, x-rays and a 
review of the veteran's claims folder, to include the 
veteran's service medical records.  Thus, the Board finds 
that the VA examiner made a diagnosis and reached the 
conclusion that the veteran's current sleep apnea was not due 
to asbestos exposure, based on a complete and thorough review 
of the medical evidence of record and objective findings.

In contrast, the Board finds that Dr. JURA's statements are 
equivocal at best.  The conclusion does not appear to be 
supported by objective medical evidence.  See Miller, 11 Vet. 
App. at 348.  Thus, based on the aforementioned, the Board 
has afforded more weight to the opinion of the VA examiner 
who performed the September 2004 VA examination and finds 
that the clinical evidence of record does not support a 
finding of service connection for sleep apnea.  See 38 C.F.R. 
§ 3.303.  

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.

III. Diabetes Mellitus

The veteran contends that he is entitled to service 
connection for diabetes mellitus type II.  Specifically, he 
asserts that his diabetes mellitus is related to steroid use 
for COPD.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

At the outset, the Board notes that, while the veteran does 
not contend that his diabetes mellitus is directly related to 
service, there is no evidence that the veteran had diabetes 
mellitus in service, and there is no medical evidence 
relating the claimed disorder to an incident of the veteran's 
active service.  

Moreover, as found in the instant decision, COPD has not been 
determined to be related to any incident of the veteran's 
active military.  Therefore, diabetes mellitus is not 
proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a).

That aside, despite evidence of a current diagnosis of 
diabetes mellitus, there is no evidence of record to 
substantiate the veteran's claim that the disorder is related 
to steroid use for COPD.   An entry from St. Mary's Hospital 
dated in March 2000 indicates the veteran presented with 
subjective complaints of diabetes mellitus secondary to 
steroid use.  However, the examiner opined diabetes was not 
secondary to steroid use because the veteran's diabetes 
and/or elevated glucose levels were present before steroids 
were prescribed.  

Upon VA examination in June 2003, the examiner noted that 
there was no indication as to when exactly the diagnosis of 
diabetes was made, but that according to a note from 
hospitalization in December 1996, the veteran had an elevated 
blood sugar while on intravenous steroids and minimally 
elevated levels prior to that in the past.  The March 2000 
opinion from St. Mary's Hospital was noted.  The examiner 
opined diabetes mellitus was less likely than not secondary 
to previous steroid treatment.  The examiner concluded the 
use of steroids causes abnormality in glucose metabolism, not 
insulin production, and therefore blood sugars were only 
elevated at the time the steroids were being utilized, not at 
a later time. 

While the veteran contends that diabetes mellitus is related 
to steroids used to treat his COPD, he is not competent to 
offer a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

IV. Pancreas Condition

The veteran contends that he is entitled to service 
connection for a pancreas condition.  Specifically, he 
asserts that his pancreas condition is related to asbestos 
exposure while serving aboard the USS Proteus in service.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  Contrary to the veteran's present 
reports, the service medical records are wholly devoid of any 
mention of relevant treatment, symptoms or complaints of a 
pancreas condition.  

Moreover, the Board has reviewed reports of VA examination 
dated between 2003 and 2004, records from the Social Security 
Administration, lay statements, and private medical records 
from JH, M.S.N., Dr. DJT, St. Mary's Hospital, Dr. JURA, and 
Anderson Hospital, and there is no current diagnosis of a 
pancreas condition.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich, 104 F. 3d at 1332.  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  Therefore, the Board finds that 
a current pancreas condition, if any, is not the result of a 
disease or injury incurred in active service and concludes 
that a pancreas condition, if any, was not incurred in active 
service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.

8 C.F.R. § 3.159(c)(4)(i).  Because none of the requirements 
in subsections (A), (B), or (C) are met with regard to the 
claim for service connection for a pancreas condition, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

While the veteran contends that he has a pancreas condition, 
which is related to asbestos exposure, he is not competent to 
offer a medical diagnosis or nexus opinion.  Espiritu,  2 
Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

ORDER

Entitlement to service connection for a lung condition, to 
include COPD and asbestosis, is denied.

Entitlement to service connection for sleep apnea, to include 
as secondary to asbestos exposure, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to steroid use, is denied.

Entitlement to service connection for a pancreas condition, 
to include as secondary to asbestos exposure, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


